Exhibit 10.1

REPLACEMENT CAPITAL COVENANT, dated as of November 14, 2006 (this “Replacement
Capital Covenant”), by Genworth Financial, Inc., a Delaware corporation
(together with its successors and assigns, the “Corporation”), in favor of and
for the benefit of each Covered Debtholder (as defined below).

RECITALS

A. On the date hereof, the Corporation is issuing $600,000,000 aggregate
principal amount of its 6.15% Fixed-to-Floating Rate Junior Subordinated Notes
(the “Notes”).

B. This Replacement Capital Covenant is the “Replacement Capital Covenant”
referred to in the Prospectus Supplement, dated November 7, 2006, relating to
the Notes (together with the Prospectus, dated November 3, 2006 attached
thereto, the “Prospectus Supplement”).

C. The Corporation is entering into and disclosing the content of this
Replacement Capital Covenant in the manner provided below with the intent that
the covenants provided for in this Replacement Capital Covenant be enforceable
by each Covered Debtholder and that the Corporation be estopped from
disregarding the covenants in this Replacement Capital Covenant, in each case to
the fullest extent permitted by applicable law.

D. The Corporation acknowledges that reliance by each Covered Debtholder upon
the covenants in this Replacement Capital Covenant is reasonable and foreseeable
by the Corporation and that, were the Corporation to disregard its covenants in
this Replacement Capital Covenant, each Covered Debtholder would have sustained
an injury as a result of its reliance on such covenants.

NOW, THEREFORE, the Corporation hereby covenants and agrees as follows in favor
of and for the benefit of each Covered Debtholder.

Section 1. Definitions. Capitalized terms used in this Replacement Capital
Covenant (including the Recitals) have the meanings set forth in Schedule I
hereto.

Section 2. Limitations on Redemption and Repurchase of Notes. The Corporation
hereby promises and covenants to and for the benefit of each Covered Debtholder
that the Corporation shall not repay, redeem or repurchase, and will cause its
Subsidiaries not to, repay, redeem or repurchase, as applicable, all or any part
of the Notes on or before November 15, 2046 except to the extent that the
principal amount repaid or the applicable redemption or repurchase price does
not exceed the sum of the following amounts:



--------------------------------------------------------------------------------

(i) the Applicable Percentage of the aggregate amount of net cash proceeds
received by the Corporation and its Subsidiaries since the most recent
Measurement Date (without double counting proceeds received in any prior
Measurement Period) from the sale of Common Stock and rights to acquire Common
Stock (including Common Stock and rights to acquire Common Stock issued pursuant
to the Corporation’s reinvestment plan or employee benefit plans) to Persons
other than the Corporation and its Subsidiaries; plus

(ii) 100% of the aggregate amount of net cash proceeds received by the
Corporation and its Subsidiaries since the most recent Measurement Date (without
double counting proceeds received in any prior Measurement Period) from the sale
of Mandatorily Convertible Preferred Stock and Debt Exchangeable for Equity to
Persons other than the Corporation and its Subsidiaries; plus

(iii) 100% of the aggregate amount of net cash proceeds received by the
Corporation and its Subsidiaries since the most recent Measurement Date (without
double counting proceeds received in any prior Measurement Period) from the sale
of Qualifying Capital Securities to Persons other than the Corporation and its
Subsidiaries.

Section 3. Covered Debt. (a) The Corporation represents and warrants that the
Initial Covered Debt is Eligible Debt.

(b) On or during the 30-day period immediately preceding any Redesignation Date
with respect to the Covered Debt then in effect, the Corporation shall identify
the series of Eligible Debt that will become the Covered Debt on and after such
Redesignation Date in accordance with the following procedures:

(i) the Corporation shall identify each series of its then outstanding long-term
indebtedness for money borrowed that is Eligible Debt;

(ii) if only one series of the Corporation’s then outstanding long-term
indebtedness for money borrowed is Eligible Debt, such series shall become the
Covered Debt commencing on the related Redesignation Date;

(iii) if the Corporation has more than one outstanding series of long-term
indebtedness for money borrowed that is Eligible Debt, then the Corporation
shall identify the series that has the latest occurring final maturity date as
of the date the Corporation is applying the procedures in this Section 3(b) and
such series shall become the Covered Debt on the next Redesignation Date;

 

2



--------------------------------------------------------------------------------

(iv) the series of outstanding long-term indebtedness for money borrowed that is
determined to be Covered Debt pursuant to this Section 3(b) shall be the Covered
Debt for purposes of this Replacement Capital Covenant for the period commencing
on the related Redesignation Date and continuing to but not including the
Redesignation Date as of which a new series of outstanding long-term
indebtedness is next determined to be the Covered Debt pursuant to the
procedures set forth in this Section 3(b); and

(v) in connection with such identification of a new series of Covered Debt, the
Corporation shall give the notice provided for in Section 3(c) within the time
frame provided for in such section.

(c) Notice. In order to give effect to the intent of the Corporation described
in Recital C, the Corporation covenants that (i) simultaneously with the
execution of this Replacement Capital Covenant or as soon as practicable after
the date hereof, it shall (A) give notice to the Holders of the Initial Covered
Debt, in the manner provided in the indenture relating to the Initial Covered
Debt, of this Replacement Capital Covenant and the rights granted to such
Holders hereunder and (B) file a copy of this Replacement Capital Covenant with
the Commission as an exhibit to a current report on Form 8-K under the Exchange
Act; (ii) so long as the Corporation is a reporting company under the Exchange
Act, the Corporation will include in each annual report filed with the
Commission on Form 10-K under the Exchange Act a description of the covenant set
forth in Section 2 and identify the series of long-term indebtedness for
borrowed money that is Covered Debt as of the date such annual report on Form
10-K is filed with the Commission; (iii) if a series of the Corporation’s
long-term indebtedness for money borrowed (1) becomes Covered Debt or (2) ceases
to be Covered Debt pursuant to the procedures set forth in Section 3(b), the
Corporation shall give notice of such occurrence within 30 days to the holders
of such long-term indebtedness for money borrowed in the manner provided for in
the indenture, fiscal agency agreement or other instrument under which such
long-term indebtedness for money borrowed was issued and report such change in
the Corporation’s next quarterly report on Form 10-Q or annual report on Form
10-K, as applicable; (iv) if, and only if, the Corporation ceases to be a
reporting company under the Exchange Act, the Corporation shall post on its
website the information otherwise required to be included in Exchange Act
filings pursuant to clauses (ii) and (iii) of this Section 3(c); and
(v) promptly upon request by any Holder of Covered Debt, the Corporation shall
provide such Holder with a conformed copy of this Replacement Capital Covenant.

Section 4. Termination, Amendment and Waiver. (a) The obligations of the
Corporation pursuant to this Replacement Capital Covenant shall remain in full
force and effect until the earliest (the “Termination Date”) to occur of
(i) November 15, 2046, or, if earlier, the date on which the Notes are otherwise
redeemed in full, (ii) the date, if any, on which the Holders of a majority by
principal amount of the then effective series of Covered Debt consent or agree
in

 

3



--------------------------------------------------------------------------------

writing to the termination of this Replacement Capital Covenant and the
obligations of the Corporation hereunder and (iii) the date on which the
Corporation ceases to have any series of outstanding Eligible Senior Debt or
Eligible Subordinated Debt (in each case without giving effect to the rating
requirement in clause (ii) of the definition of each such term). Moreover, if an
event of default under the Indenture resulting in an acceleration of the Notes
occurs, the Corporation does not have to comply with this Replacement Capital
Covenant. From and after the Termination Date, the obligations of the
Corporation pursuant to this Replacement Capital Covenant shall be of no further
force and effect.

(b) This Replacement Capital Covenant may be amended or supplemented from time
to time by a written instrument signed by the Corporation with the consent of
the Holders of at least a majority by principal amount of the then effective
series of Covered Debt, provided that this Replacement Capital Covenant may be
amended or supplemented from time to time by a written instrument signed only by
the Corporation (and without the consent of the Holders of the then effective
series of Covered Debt) if (i) the effect of such amendment or supplement is
solely to impose additional restrictions on the types of securities qualifying
as Replacement Capital Securities, and an officer of the Corporation has
delivered to the Holders of the then effective series of Covered Debt in the
manner provided for in the indenture, fiscal agency agreement or other
instrument with respect to such Covered Debt a written certificate to that
effect, (ii) such amendment or supplement is not adverse to the Covered
Debtholders and an officer of the Corporation has delivered to the Holders of
the then effective series of Covered Debt in the manner provided for in the
indenture, fiscal agency agreement or other instrument with respect to such
Covered Debt a written certificate stating that, in his or her determination,
such amendment or supplement is not adverse to the Covered Debtholders or
(iii) such amendment or supplement eliminates Common Stock and/or Mandatorily
Convertible Preferred Stock (but only to the extent exchangeable for Common
Stock) as Replacement Capital Securities if, in the case of this clause (iii),
the Corporation has been advised in writing by a nationally recognized
independent accounting firm that there is more than an insubstantial risk that
the failure to do so would result in a reduction in the Corporation’s earnings
per share as calculated for financial reporting purposes.

(c) For purposes of Sections 4(a) and 4(b), the Holders whose consent or
agreement is required to terminate, amend or supplement the obligations of the
Corporation under this Replacement Capital Covenant shall be the Holders of the
then effective Covered Debt as of a record date established by the Corporation
that is not more than 30 days prior to the date on which the Corporation
proposes that such termination, amendment or supplement becomes effective.

Section 5. Miscellaneous. (a) This Replacement Capital Covenant shall be
governed by and construed in accordance with the laws of the State of New York.

 

4



--------------------------------------------------------------------------------

(b) This Replacement Capital Covenant shall be binding upon the Corporation and
its successors and assigns and shall inure to the benefit of the Covered
Debtholders as they exist from time to time (it being understood and agreed by
the Corporation that any Person who is a Covered Debtholder at the time such
Person acquires, holds or sells Covered Debt shall retain its status as a
Covered Debtholder for so long as the series of long-term indebtedness for
borrowed money owned by such Person is Covered Debt and, if such Person
initiates a claim or proceeding to enforce its rights under this Replacement
Capital Covenant after the Corporation has violated its covenants in Section 2
and before the series of long-term indebtedness for money borrowed held by such
Person is no longer Covered Debt, such Person’s rights under this Replacement
Capital Covenant shall not terminate by reason of such series of long-term
indebtedness for money borrowed no longer being Covered Debt).

(c) All demands, notices, requests and other communications to the Corporation
under this Replacement Capital Covenant shall be deemed to have been duly given
and made if in writing and (i) if served by personal delivery upon the
Corporation, on the day so delivered (or, if such day is not a Business Day, the
next succeeding Business Day), (ii) if delivered by registered post or certified
mail, return receipt requested, or sent to the Corporation by a national or
international courier service, on the date of receipt by the Corporation (or, if
such date of receipt is not a Business Day, the next succeeding Business Day),
or (iii) if sent by telecopier, on the day telecopied, or if not a Business Day,
the next succeeding Business Day, provided that the telecopy is promptly
confirmed by telephone confirmation thereof, and in each case to the Corporation
at the address set forth below, or at such other address as the Corporation may
thereafter notify to Covered Debtholders or post on its website as the address
for notices under this Replacement Capital Covenant:

Genworth Financial, Inc.

6620 West Broad Street

Richmond, Virginia 23230

Attention: Chief Financial Officer

(d) If the Corporation is obligated to sell Replacement Capital Securities and
apply the net proceeds to payments of principal of or interest on any
outstanding securities in addition to the Notes, then on any date and for any
period the amount of net proceeds received by the Corporation from those sales
and available for such payments shall be applied to the Notes and those other
securities having the same scheduled repayment date or scheduled redemption date
as the Notes pro rata in accordance with their respective outstanding principal
amounts and none of such net proceeds shall be applied to any other securities
having a later scheduled repayment date or scheduled redemption date until the
principal of and all accrued and unpaid interest on the Notes has been paid in
full.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Replacement Capital Covenant
to be executed by its duly authorized officer, as of the day and year first
above written.

 

GENWORTH FINANCIAL, INC. By:  

/s/ Victor C. Moses

Name:   Victor C. Moses Title:   Senior Vice President — Chief Actuary and
Acting Chief Financial Officer



--------------------------------------------------------------------------------

Schedule I

DEFINITIONS

“Applicable Percentage” means the result, expressed as a percentage, of one
divided by (a) 0.75 with respect to any repayment, redemption or repurchase on
or prior to November 15, 2016, (b) 0.50 with respect to any repayment,
redemption or repurchase after November 15, 2016 and on or prior to November 15,
2036 and (c) 0.25 with respect to any repayment, redemption or repurchase after
November 15, 2036 and prior to November 15, 2046.

“Business Day” means each day other than (a) a Saturday or Sunday or (b) a day
on which banking institutions in The City of New York are authorized or required
by law or executive order to remain closed or, on or after November 15, 2016, a
day that is not a London business day. A “London business day” is any day on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means common stock of the Corporation (including treasury shares
of common stock and shares of common stock sold pursuant to the Corporation’s
dividend reinvestment plan and employee benefit plans).

“Corporation” has the meaning specified in the introduction to this instrument.

“Covered Debt” means (a) at the date of this Replacement Capital Covenant and
continuing to but not including the first Redesignation Date, the Initial
Covered Debt and (b) thereafter, commencing with each Redesignation Date and
continuing to but not including the next succeeding Redesignation Date, the
Eligible Debt identified pursuant to Section 3(b) as the Covered Debt for such
period.

“Covered Debtholder” means each Person (whether a Holder or a beneficial owner
holding through a participant in a clearing agency) that buys, holds or sells
long-term indebtedness for money borrowed of the Corporation during the period
that such long-term indebtedness for money borrowed is Covered Debt.

“Debt Exchangeable for Equity” means a security (or combination of securities)
that:

(i) gives the holder a beneficial interest in (a) debt securities of the
Corporation that are Non-Cumulative and that are the most junior subordinated
debt of the Corporation (or rank pari passu with the most junior subordinated
debt of the Corporation) and (b) a fractional interest in a stock purchase
contract;



--------------------------------------------------------------------------------

(ii) includes a remarketing feature pursuant to which the subordinated debt of
the Corporation is remarketed to new investors commencing within five years from
the date of issuance of the security or earlier in the event of an early
settlement event based on one or more financial tests set forth in the terms of
such securities or related transaction agreements;

(iii) provides for the proceeds raised in the remarketing to be used to purchase
Qualifying Non-Cumulative Preferred Stock;

(iv) includes a replacement capital covenant substantially similar to this
Replacement Capital Covenant, provided that such replacement capital covenant
will apply to such security (or combination of securities) and to the Qualifying
Non-Cumulative Preferred Stock and will not include Debt Exchangeable for Equity
in the definition of Qualifying Capital Securities;

(v) after the issuance of such Qualifying Non-Cumulative Preferred Stock,
provides the holder of the security with a beneficial interest in such
Qualifying Non-Cumulative Preferred Stock;

(vi) includes a provision granting the Corporation a security interest in the
debt securities referred to in clause (i)(a) to secure the holders’ obligation
to purchase Qualifying Non-Cumulative Preferred Stock; and

(vii) includes a provision defining a failed remarketing and specifying that the
consequences of a failed remarketing will be that the Qualifying Non-Cumulative
Preferred Stock will be acquired in exchange for the debt securities.

“Distribution Date” means, as to any securities or combination of securities,
the dates on which periodic Distributions on such securities are scheduled to be
made.

“Distribution Period” means, as to any securities or combination of securities,
each period from and including a Distribution Date for such securities to but
excluding the next succeeding Distribution Date for such securities.

“Distributions” means, as to a security or combination of securities, dividends,
interest payments or other income distributions to the holders thereof that are
not Subsidiaries of the Corporation.

“Eligible Debt” means, at any time, Eligible Subordinated Debt or, if no
Eligible Subordinated Debt is then outstanding, Eligible Senior Debt.

“Eligible Senior Debt” means, at any time in respect of any issuer, each series
of outstanding long-term indebtedness for money borrowed of such issuer that
(a) upon a bankruptcy, liquidation, dissolution or winding-up of the issuer,
ranks most senior among the issuer’s then outstanding classes of indebtedness
for money borrowed, (b) is then assigned a rating by at least one NRSRO
(provided that this clause (b) shall apply on a Redesignation Date only if on
such date the

 

I-2



--------------------------------------------------------------------------------

issuer has outstanding senior long-term indebtedness for money borrowed that
satisfies the requirements of clauses (a), (c) and (d) that is then assigned a
rating by at least one NRSRO), (c) has an outstanding principal amount of not
less than $100,000,000, and (d) was issued through or with the assistance of a
commercial or investment banking firm or firms acting as underwriters, initial
purchasers or placement or distribution agents. For purposes of this definition
as applied to securities with a CUSIP number, each issuance of long-term
indebtedness for money borrowed that has (or, if such indebtedness is held by a
trust or other intermediate entity established directly or indirectly by the
issuer, the securities of such intermediate entity that have) a separate CUSIP
number shall be deemed to be a series of the issuer’s long-term indebtedness for
money borrowed that is separate from each other series of such indebtedness.

“Eligible Subordinated Debt” means, at any time in respect of any issuer, each
series of the issuer’s then-outstanding long-term indebtedness for money
borrowed that (a) upon a bankruptcy, liquidation, dissolution or winding-up of
the issuer, ranks subordinate to the issuer’s then outstanding series of
indebtedness for money borrowed that ranks most senior, (b) is then assigned a
rating by at least one NRSRO (provided that this clause (b) shall apply on a
Redesignation Date only if on such date the issuer has outstanding subordinated
long-term indebtedness for money borrowed that satisfies the requirements in
clauses (a), (c) and (d) that is then assigned a rating by at least one NRSRO),
(c) has an outstanding principal amount of not less than $100,000,000, and
(d) was issued through or with the assistance of a commercial or investment
banking firm or firms acting as underwriters, initial purchasers or placement or
distribution agents. For purposes of this definition as applied to securities
with a CUSIP number, each issuance of long-term indebtedness for money borrowed
that has (or, if such indebtedness is held by a trust or other intermediate
entity established directly or indirectly by the issuer, the securities of such
intermediate entity that have) a separate CUSIP number shall be deemed to be a
series of the issuer’s long-term indebtedness for money borrowed that is
separate from each other series of such indebtedness.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Holder” means, as to the Covered Debt then in effect, each holder of such
Covered Debt as reflected on the securities register maintained by or on behalf
of the Corporation with respect to such Covered Debt.

“Indenture” means the Indenture, dated as of November 14, 2006, between the
Corporation and The Bank of New York Trust Company, N.A., as Trustee, as
supplemented by the Supplemental Indenture.

“Initial Covered Debt” means the Corporation’s 6.5% Senior Notes due 2034.

 

I-3



--------------------------------------------------------------------------------

“Intent-Based Replacement Disclosure” means, as to any security or combination
of securities, that the issuer has publicly stated its intention, either in the
prospectus or other offering document under which such securities were initially
offered for sale or in filings with the Commission made by the issuer under the
Exchange Act prior to or contemporaneously with the issuance of such securities,
that the issuer will redeem or repurchase such securities only with the proceeds
of specified replacement capital securities that have terms and provisions at
the time of redemption or repurchase that are as or more equity-like than the
securities then being redeemed or repurchased, raised within 180 days prior to
the applicable redemption or repurchase date.

“Mandatorily Convertible Preferred Stock” means cumulative preferred stock with
(a) no prepayment obligation on the part of the issuer thereof, whether at the
election of the holders or otherwise, and (b) a requirement that the preferred
stock convert into Common Stock within three years from the date of its issuance
at a conversion ratio within a range established at the time of issuance of the
preferred stock.

“Mandatory Trigger Provision” means as to any security or combination of
securities (together in this definition, “securities”), provisions in the terms
thereof or of the related transaction agreements that (A) require, or at its
option in the case of non-cumulative perpetual preferred stock permit, the
issuer of such securities to make payment of Distributions on such securities
only pursuant to the issuance and sale of Common Stock, rights to purchase
Common Stock or Qualifying Non-Cumulative Preferred Stock, within two years of a
failure by the Corporation to satisfy one or more financial tests set forth in
the terms of such securities or related transaction agreements, in an amount
such that the net proceeds of such sale are at least equal to the amount of
unpaid Distributions on such securities (including without limitation all
deferred and accumulated amounts) and in either case require the application of
the net proceeds of such sale to pay such unpaid Distributions, provided that
the amount of Qualifying Non-Cumulative Preferred Stock the net proceeds of
which the issuer may apply to pay such Distributions pursuant to such provision
may not exceed 25% of the liquidation or principal amount of such securities,
(B) if the Corporation issues any securities other than Qualifying
Non-Cumulative Preferred Stock as contemplated in (A) above, prohibit the
Corporation from repurchasing any Common Stock prior to the date six months
after the issuer applies the net proceeds of the sales described in clause
(A) to pay such unpaid Distributions in full and (C) upon any liquidation,
dissolution, winding-up, reorganization or in connection with any insolvency,
receivership or proceeding under any bankruptcy law with respect to the
Corporation, limit the claim of the holders of such securities (other than
non-cumulative perpetual preferred stock) for Distributions that accumulate
during a period in which the Corporation fails to satisfy one or more financial
tests set forth in the terms of such securities or related transaction
agreements to (x) 25% of the principal amount of such securities then
outstanding in the case of securities not permitting the issuance and sale
pursuant to the provisions described in clause (A) above of securities other
than Common Stock

 

I-4



--------------------------------------------------------------------------------

or rights to acquire Common Stock or (y) two years of accumulated and unpaid
Distributions (including compounded amounts thereon) in all other cases. No
remedy other than Permitted Remedies will arise by the terms of such securities
or related transaction agreements in favor of the holders of such securities as
a result of the issuer’s failure to pay Distributions because of the Mandatory
Trigger Provision or as a result of the issuer’s exercise of its right under an
Optional Deferral Provision until Distributions have been deferred for one or
more Distribution Periods that total together at least ten years.

“Market Disruption Events” means one or more events or circumstances
substantially similar to those listed as “Market Disruption Events” in the
Supplemental Indenture.

“Measurement Date” means, with respect to any repayment, redemption or
repurchase of Notes, the date 180 days prior to delivery of notice of such
repayment or redemption or prior to the date of such repurchase.

“Measurement Period” means the period from a Measurement Date to the related
notice date or repurchase date.

“Non-Cumulative” means, with respect to any securities, that the issuer may
elect not to make any number of periodic Distributions without any remedy
arising under the terms of the securities or related agreements in favor of the
holders, other than one or more Permitted Remedies. Securities that include
either (i) provisions requiring the Corporation to issue Qualifying
Non-Cumulative Preferred Stock and Common Stock or rights to purchase Common
Stock and apply the proceeds to pay unpaid Distributions on terms substantially
similar to the terms of the alternative payment mechanism described in
Section 2.01(h) of the Supplemental Indenture or (ii) a Mandatory Trigger
Provision shall also be deemed to be “Non-Cumulative” for all purposes of this
Replacement Capital Covenant other than the definition of “Qualifying
Non-Cumulative Preferred Stock” and the use of the term under (b) of “Optional
Deferral Provision.”

“Notes” has the meaning specified in Recital A.

“NRSRO” means a nationally recognized statistical rating organization within the
meaning of Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act.

“Optional Deferral Provision” means, as to any securities, a provision in the
terms thereof or of the related transaction agreements to the following effect:

(a) the issuer of such securities may, in its sole discretion, defer in whole or
in part payment of Distributions on such securities for one or more consecutive
Distribution Periods of up to 5 years or, if an event substantially similar to a
Market Disruption Event is continuing, ten years, without any remedy other than
Permitted Remedies and the obligation described in clause (b) below; and

 

I-5



--------------------------------------------------------------------------------

(b) if the issuer of such securities has exhausted its right to defer
Distributions and no event substantially similar to a Market Disruption Event is
continuing, the issuer will be obligated to issue common stock, rights to
purchase common stock and/or Qualifying Non-Cumulative Preferred Stock in an
amount such that the net proceeds of such sale equal or exceed the amount of
unpaid Distributions on such securities (including without limitation all
deferred and accumulated amounts) and to apply the net proceeds of such sale to
pay such unpaid Distributions in full.

“Permitted Remedies” means, with respect to any securities, one or more of the
following remedies:

(a) rights in favor of the holders of such securities permitting such holders to
elect one or more directors of the issuer (including any such rights required by
the listing requirements of any stock or securities exchange on which such
securities may be listed or traded), and

(b) complete or partial prohibitions preventing the issuer from paying
Distributions on or repurchasing common stock or other securities that rank pari
passu with or junior as to Distributions to such securities for so long as
Distributions on such securities, including unpaid Distributions, remain unpaid.

“Person” means any individual, corporation, partnership, joint venture, trust,
limited liability company or corporation, unincorporated organization or
government or any agency or political subdivision thereof.

“Prospectus Supplement” has the meaning specified in Recital C.

“Qualifying Capital Securities” means securities (other than Common Stock,
rights to acquire Common Stock and securities convertible into Common Stock,
such as Mandatorily Convertible Preferred Stock and Debt Exchangeable for
Equity) that, in the determination of the Corporation’s Board of Directors,
reasonably construing the definitions and other terms of this Replacement
Capital Covenant, meet one of the following criteria:

(i) in connection with any redemption, repayment or repurchase of Notes on or
prior to November 15, 2016:

(A) securities issued by the Corporation or its Subsidiaries that (1) rank pari
passu with or junior to the Notes upon the liquidation, dissolution or
winding-up of the Corporation, (2) have terms that are substantially similar to
the terms of the Notes described in the Prospectus Supplement and the attached
prospectus and (3) are subject to a replacement capital covenant substantially
similar to this Replacement Capital Covenant or have a Mandatory Trigger
Provision, a Ten-Year Optional Deferral Provision and are subject to
Intent-Based Replacement Disclosure;

 

I-6



--------------------------------------------------------------------------------

(B) securities issued by the Corporation or its Subsidiaries that (1) rank pari
passu with or junior to the Notes upon the liquidation, dissolution or
winding-up of the Corporation, (2) are Non-Cumulative, (3) have no maturity or a
maturity of at least 50 years and (4) are subject to a replacement capital
covenant substantially similar to this Replacement Capital Covenant or have a
Mandatory Trigger Provision and are subject to Intent-Based Replacement
Disclosure; or

(C) securities issued by the Corporation or its Subsidiaries that (1) rank pari
passu or junior to other preferred stock of the issuer, (2) have no maturity or
a maturity of at least 40 years, (3) are subject to a replacement capital
covenant substantially similar to this Replacement Capital Covenant and (4) have
a Mandatory Trigger Provision and a Ten-Year Optional Deferral Provision; or

(ii) in connection with any repayment, redemption or repurchase of Notes after
November 15, 2016 and on or prior to November 15, 2036:

(A) all securities described under clause (i) of this definition;

(B) securities issued by the Corporation or its Subsidiaries that (1) rank pari
passu with or junior to the Notes upon a liquidation, dissolution or winding-up
of the Corporation, (2) have an Optional Deferral Provision or a Ten-Year
Optional Deferral Provision, (3) have no maturity or a maturity of at least 50
years and (4) are subject to a replacement capital covenant substantially
similar to this Replacement Capital Covenant;

(C) securities issued by the Corporation or its Subsidiaries that (1) rank pari
passu with or junior to the Notes upon a liquidation, dissolution or winding-up
of the Corporation, (2) are Non-Cumulative and (3) have no maturity or a
maturity of at least 50 years and are subject to Intent-Based Replacement
Disclosure;

(D) securities issued by the Corporation or its Subsidiaries that (1) rank pari
passu with or junior to the Notes upon a liquidation, dissolution or winding-up
of the Corporation, (2) are Non-Cumulative, (3) have no maturity or a maturity
of at least 40 years and (4) are subject to a replacement capital covenant
substantially similar to this Replacement Capital Covenant or have a Mandatory
Trigger Provision and are subject to Intent-Based Replacement Disclosure;

(E) securities issued by the Corporation or its Subsidiaries that (1) would rank
junior to all of the senior and subordinated debt of the Corporation other than
the Notes, (2) have a Mandatory Trigger Provision and a Ten-Year Optional
Deferral Provision and (3) have no maturity or a maturity of at least 50 years
and are subject to Intent-Based Replacement Disclosure;

 

I-7



--------------------------------------------------------------------------------

(F) cumulative preferred stock issued by the Corporation or its Subsidiaries
that (1) has no prepayment obligation on the part of the issuer thereof, whether
at the election of the holders or otherwise, and (2) (a) has no maturity or a
maturity of at least 50 years and (b) is subject to a replacement capital
covenant substantially similar to this Replacement Capital Covenant; or

(G) other securities issued by the Corporation or its Subsidiaries that (1) rank
upon a liquidation, dissolution or winding-up of the Corporation either (a) pari
passu with or junior to the Notes or (b) pari passu with the claims of the
Corporation’s trade creditors and junior to all of the Corporation’s long-term
indebtedness for money borrowed (other than the Corporation’s long-term
indebtedness for money borrowed from time to time outstanding that by its terms
ranks pari passu with such securities on a liquidation, dissolution or
winding-up of the Corporation), and (2) either (a) have no maturity or a
maturity of at least 40 years, are subject to Intent-Based Replacement
Disclosure and have a Mandatory Trigger Provision and a Ten-Year Optional
Deferral Provision or (b) have no maturity or a maturity of at least 25 years,
are subject to a replacement capital covenant substantially similar to this
Replacement Capital Covenant and have a Mandatory Trigger Provision and a
Ten-Year Optional Deferral Provision; or

(iii) in connection with any repayment, redemption or repurchase of Notes after
November 15, 2036, and on or prior to November 15, 2046:

(A) all securities described under clauses (i) or (ii) of this definition;

(B) preferred stock issued by the Corporation that (1) has no maturity or a
maturity of at least 50 years and is subject to Intent-Based Replacement
Disclosure and (2) has an Optional Deferral Provision or a Ten-Year Optional
Deferral Provision;

(C) securities issued by the Corporation or its Subsidiaries that (1) rank pari
passu with or junior to the Notes upon a liquidation, dissolution or winding-up
of the Corporation, (2) either (a) have no maturity or a maturity of at least 50
years and are subject to Intent-Based Replacement Disclosure or (b) have no
maturity or a maturity of at least 30 years and are subject to a replacement
capital covenant substantially similar to this Replacement Capital Covenant and
(3) have an Optional Deferral Provision or a Ten-Year Optional Deferral
Provision;

 

I-8



--------------------------------------------------------------------------------

(D) securities issued by the Corporation or its Subsidiaries that (1) would rank
junior to all of the senior and subordinated debt of the Corporation other than
the Notes, (2) have a Mandatory Trigger Provision and a Ten-Year Optional
Deferral Provision and (3) have no maturity or a maturity of at least 30 years
and are subject to Intent-Based Replacement Disclosure; or

(E) cumulative preferred stock issued by the Corporation or its Subsidiaries
that either (1) has no maturity or a maturity of at least 50 years and is
subject to Intent-Based Replacement Disclosure or (2) has a maturity of at least
40 years and is subject to a replacement capital covenant substantially similar
to this Replacement Capital Covenant.

“Qualifying Non-Cumulative Preferred Stock” means non-cumulative perpetual
preferred stock of the Corporation or its Subsidiaries that ranks pari passu
with or junior to other preferred stock of the issuer, and, for purposes of
clause (a) of the definition of Mandatory Trigger Provision, contains no
remedies other than Permitted Remedies and is either subject to a replacement
capital covenant substantially similar to this Replacement Capital Covenant or
has a Mandatory Trigger Provision and is subject to Intent-Based Replacement
Disclosure.

“Redesignation Date” means, as to the Covered Debt in effect at any time, the
earliest of (a) the date that is two years prior to the final maturity date of
such Covered Debt, (b) if the Corporation elects to redeem, or the Corporation
or a Subsidiary of the Corporation elects to repurchase, such Covered Debt
either in whole or in part with the consequence that after giving effect to such
redemption or repurchase the outstanding principal amount of such Covered Debt
is less than $100,000,000, the applicable redemption or repurchase date and
(c) if such Covered Debt is not Eligible Subordinated Debt, the date on which
the Corporation issues long-term indebtedness for money borrowed that is
Eligible Subordinated Debt.

“Replacement Capital Covenant” has the meaning specified in the introduction to
this instrument.

“Replacement Capital Securities” means,

(i) Common Stock and rights to acquire Common Stock (including Common Stock and
rights to acquire Common Stock issued pursuant to the Corporation’s reinvestment
plan or employee benefit plans);

(ii) Mandatorily Convertible Preferred Stock;

(iii) Debt Exchangeable for Equity; and

(iv) Qualifying Capital Securities.

 

I-9



--------------------------------------------------------------------------------

“Supplemental Indenture” means the Supplemental Indenture, dated as of
November 14, 2006, between the Corporation and The Bank of New York Trust
Company, N.A., as Trustee.

“Subsidiary” means, at any time, any Person the shares of stock or other
ownership interests of which having ordinary voting power to elect a majority of
the board of directors or other managers of such Person are at the time owned,
or the management or policies of which are otherwise at the time controlled,
directly or indirectly through one or more intermediaries (including other
Subsidiaries) or both, by another Person.

“Ten-Year Optional Deferral Provision” means, as to any securities, a provision
in the terms thereof or of the related transaction agreements to the effect that
the issuer of such securities thereof may, in its sole discretion, defer in
whole or in part payment of Distributions on such securities for one or more
consecutive Distribution Periods of up to ten years without any remedy other
than Permitted Remedies.

“Termination Date” has the meaning specified in Section 4(a).

 

I-10